DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending.
Claims 1‐4 and 9‐12 are elected (Species 1).
Claims 5‐8 and 13‐16 are withdrawn from consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐4 and 9‐12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechtman et al (US2019/0251401) in view of Ishii et al (US2020/0074231) and further in view of Chen (US2019/0377949).

Regarding claims 1 and 9, Shechtman teaches a method of digital image composition, the method comprising:
receiving, by a computer processor, a primary image asset comprising a plurality of areas of interest;
(Shechtman, Fig. 1, background image 106; indoor features)
automatically identifying, by the computer processor, first and 
(Shechtman, Fig. 1, “the image composite system employs a geometric prediction neural network to determine warp parameters for foreground objects to be composited within background images…warp parameters also include a location (e.g., x, y coordinates) of a foreground object (e.g., the foreground object image) with respect to a background image”, [0042])
	Shechtman does not expressly disclose but Chen teaches:
training a model to recognize one or more objects of interest in an image asset using a plurality of image assets comprising pre-labelled objects of interest;
(Chen, “the image processing method may further include inputting a training image pre-labeled with an image category and an object category to the neural network to train the neural network”, [0039]; Fig. 1, “The neural network may be trained before the action 102, so that the trained neural network can simultaneously detect background image and the foreground target. Then, the trained neural network can be used in actions 102 and 103 to obtain more image information and improve the recognition efficiency”, [0040]; the determination of background image 106 and foreground image 108 of Shechtman (Fig. 1) may adopt the method Chen to extract separating foreground objects and background objects in an image using a neural network trained by labeled objects)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Chen into the system or method of Shechtman in order to extract separating foreground objects and background objects in an image using a neural network trained by labeled objects. The combination of Shechtman and Chen also teaches other enhanced capabilities.
	The combination of Shechtman and Chen does not expressly disclose but Ishii teaches:
	first and second ones of the areas of interest to include in a composite image;
(Ishii, Figs. 4-5; “as shown in FIG. 4, synthesis position determiner 20 determines object synthesis position A and object synthesis position B in which the object is to be synthesized with the captured image”, [0053]; Fig. 6, synthesis position selector 120)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ishii into the modified system or method of The combination of Shechtman and Chen in order to identify multiple target locations/positions for inserting objects for a composite image. The combination of Shechtman, Chen and Ishii also teaches other enhanced capabilities.
	The combination of Shechtman, Chen and Ishii further teaches:
receiving, by the computer processor, a secondary image asset comprising one or more objects of interest;
automatically identifying, by the computer processor, a first one of the one or more objects of interest in the secondary image asset to include in the composite image by providing as input to the model the secondary image asset and receiving as output from the model the first one of the one or more objects of interest; and
(Shechtman, Fig. 1, foreground object 108; “a foreground object image (e.g., an image that includes the foreground object)”, [0030]; “foreground images include one or more foreground objects (also called foreground object images)”, [0036]; composite image 114; Figs. 1 and 3-4, “train the supervised geometric prediction neural network 400 to learn more accurate warp parameters for perturbed foreground objects (e.g., produce less error loss)”, [0100]; Chen, “the image processing method may further include inputting a training image pre-labeled with an image category and an object category to the neural network to train the neural network”, [0039]; Fig. 1, “The neural network may be trained before the action 102, so that the trained neural network can simultaneously detect background image and the foreground target. Then, the trained neural network can be used in actions 102 and 103 to obtain more image information and improve the recognition efficiency”, [0040])
generating, by the computer processor, the composite image by combining at least a portion of the primary image asset that includes the first and second ones of the areas of interest with at least a portion of the secondary image asset that includes the first one of the one or more objects of interest,
wherein the combining comprises compositing the at least a portion of the secondary image asset and the at least a portion of the primary image asset, and
wherein the compositing comprises overlaying the at least a portion of the secondary image asset on the at least a portion of the surface of the object.
(Shechtman, Fig. 1, composite image 114; Ishii, Fig. 5)

Regarding claims 2 and 10, the combination of Shechtman, Chen and Ishii teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein automatically identifying the first area of interest comprises:
extracting, by way of one or more neural networks, characteristics of the primary image asset, the characteristics representative of visually flat surfaces located at a particular location in the primary image asset;
generating, by the computer processor, a confidence value for each of the characteristics of the primary image asset;
determining, by the computer processor, a best characteristic, wherein the best characteristic comprises a highest one of the confidence values; and
labelling, by way of the one or more neural networks, the particular location associated with the best characteristic as the first area of interest.
(Ishii, Fig. 6, recognition model updater 300; “information processing system 100 causes the recognition model to learn using the training data, and thereby constructs the recognition model whose object recognition accuracy is improved. The recognition model according to this embodiment is a machine learning model using a neural network such as deep learning, but may be another learning model”, [0050]; synthesis position setter 120 is part of recognition model updater 300; Shechtman, Fig. 1, 2D pictures; “geometric prediction neural network 102 to determine warp parameters for foreground objects (e.g., foreground object images) with respect to corresponding background images”, [0046]; a neural network capable of predicting geometry can be used for object locations in any images)

Regarding claims 3 and 11, the combination of Shechtman, Chen and Ishii teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein automatically identifying the second area of interest comprises:
extracting, by way of one or more neural networks, characteristics of the primary image asset, the characteristics indicative of a particular location in the primary image asset;
generating, by the computer processor, a confidence value for each of the characteristics of the primary image asset;
determining, by the computer processor, a best characteristic, wherein the best characteristic comprises a highest one of the confidence values;
labelling, by way of the one or more neural networks, the particular location associated with the best characteristic as the first area of interest.
(Ishii, Shechtman, see comments on claim 2; a neural network capable of predicting geometry can be used for object locations in any images)

Regarding claims 4 and 12, the combination of Shechtman, Chen and Ishii teaches its/their respective base claim(s).
The combination further teaches the method of claim 3, wherein the characteristics of the primary image asset include one or more of the following:
common objects visually present within the primary image asset;
text visually present within the primary image asset;
categorical data representative of the scene as presented in the primary image asset; and
audio data comprising recognizable words or speech provided with the primary image asset.
(Shechtman, Fig. 1, background image 106; common objects in an indoor scene: walls, floor, ceiling Fig. 6, window and door)


Response to Arguments
Applicant's arguments filed on 5/12/2022 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        5/18/2022